Citation Nr: 0427158	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-05 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the left ankle, currently rated at 10 percent.

2.  Entitlement to service connection for a low back 
disability, secondary to the service-connected left ankle 
disability.

3.  Entitlement to service connection for a left knee 
disability, secondary to the service-connected left ankle 
disability.

4.  Entitlement to service connection for a right knee 
disability, secondary to the service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied an increased rating for 
post-traumatic arthritis of the left ankle, currently rated 
at 10 percent; and denied service connection for a low back 
disability and bilateral knee disability, all secondary to 
the service-connected left ankle disability.

The veteran was scheduled for a Board hearing in July 2004.  
At his request, it was rescheduled for September 2004, but 
the veteran failed to appear for the hearing.

For reasons hereinafter explained, the three service 
connection issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
left ankle is manifested by additional functional loss due to 
pain resulting in no more than moderate limitation of motion.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Codes 5003, 5271 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2001 letter, the RO 
notified the veteran of the VCAA, of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to send information describing any 
additional evidence, or the evidence itself, to the RO, and 
requested that the veteran tell the RO about any additional 
information or evidence he wanted VA to try to get for him.  
The May 2001 letter was issued in September 2001, 
approximately four months prior to the RO decision.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

With regard to the increased rating for left ankle disability 
issue, the Board also finds that VA's duty to assist the 
veteran has been met.  The VCAA places an enhanced duty on VA 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  In this case, the veteran's 
service medical records are on file and the RO has obtained 
all available post-service VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  Moreover, the 
veteran has been afforded VA medical examinations in June 
2001 and March 2002 in connection with his claim for an 
increased rating for his service-connected traumatic 
arthritis of the left ankle.  38 C.F.R. § 3.159(c)(4).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal as to the 
increased rating issue at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

Factual Background

Service medical records reflect that the veteran incurred a 
fracture of the left ankle in August 1964.  In June 1965, the 
veteran had surgery for an ununited fracture of the medial 
malleolus of the left ankle.  The veteran was subsequently 
service-connected for post-traumatic arthritis of the left 
ankle, and a 10 percent rating was assigned, effective August 
1979.

VA clinical records for the period January 2001 to March 2003 
reflect treatment, predominantly in the podiatry department, 
for left and right ankle pain and pes planus, and the 
issuance of bilateral orthotic inserts and a cane; and 
treatment and surgery for shoulder pain.

A March 2001 private medical report reflects treatment for 
left ankle pain.

A VA podiatry examination was conducted in June 2001.  The 
report reflects that there was no pain or crepitation upon 
range of motion of the right ankle, and no pain or 
crepitation upon range of motion of the subtalar, 
tarsometatarsal, mid-tarsal, metatarsophalangeal, or 
interphalangeal joints on the right foot.  The report 
reflects pain upon attempted range of motion of the left 
ankle and pain upon palpitation along the anterior aspect of 
the left ankle joint distal to the lateral malleolus, distal 
to the medial malleolus, and posteriorly.  Pain was also 
noted upon palpation of the sinus tarsi of the left foot, 
possibly due to patient guarding.  The mid-tarsal, 
tarsometatarsal, metarsophalangeal, and interphalangeal joint 
motions were all within normal limits on the left foot.

Evaluation of radiographs revealed evidence of decreased 
joint space along the medial and lateral aspects of the left 
ankle.  Diagnostic impression was degenerative joint disease 
of the left ankle and possibly the left subtalar joint.

A VA orthopedic examination was performed in March 2002.  The 
C-file was reviewed.  The report noted the in-service injury 
to the left ankle in 1965, the nonunion of the fracture, and 
a subsequent operation to excise a loose fragment and repair 
ligaments.  The report also noted that the podiatry 
department had been following the veteran with symptoms in 
the right ankle and for tarsal tunnel syndrome, a condition 
in a subtalar joint and not in the ankle joint, and that 
there was no evidence that subtalar joint degenerative 
disease was caused by injuries to the ankle.

A review of March 2002 x-ray films showed no evidence of 
osteoarthritis except some irregularity in the medial 
malleolus which appeared to be the result of the surgical 
excision of the loose fragment of the medial malleolus and 
the repair of the deltoid ligament.  The examining physician 
said the veteran was able to stand on his heels and toes 
without support and to walk quite comfortably without 
support.  An examination of the veteran's cane revealed there 
was no wear on the rubber tip.  The examining physician 
concluded that the cane was not used regularly or even 
frequently.

No swelling, atrophy or instability was found in the left 
ankle.  The collateral ligaments were intact.  Dorsiflexion 
was 10 degrees, plantar flexion was 40 degrees, and range of 
motion in the subtalar joints was normal.

Diagnostic impression was: History of medial malleolus 
fracture subsequent nonunion and subsequent repair of the 
nonunion and excision of the fragment.  No evidence of 
osteoarthritis in the left ankle joint; history of disease in 
the right ankle and bilateral subtalar joint in both feet for 
which patient is being treated by podiatry.  No evidence of 
impairment of function in the left ankle.  Patient walks 
without a limp with a normal gait and a normal speed and is 
able to support his body weight on his toes and heels.

March 2002 and August 2002 clinical records from private 
medical facilities show treatment for left ankle pain.

Legal Criteria

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Traumatic arthritis is evaluated pursuant to the 
criteria found in Diagnostic Code 5010 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, traumatic arthritis 
is to be rated as degenerative arthritis, found in Diagnostic 
Code 5003 of the Schedule.  38 C.F.R. § 4.71a.  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved; in this case, 
Diagnostic Code 5271 of the Schedule, limited motion of the 
ankle.

Under the criteria for limited motion of the ankle, a rating 
of 10 percent is warranted where the evidence shows a 
moderate limitation of motion.  A rating of 20 percent is 
warranted where the evidence shows a marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement. 38 C.F.R. § 4.45.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  38 C.F.R. § 4.59.

Analysis

The veteran has been service-connected for post-traumatic 
arthritis of the left ankle from August 1979 with a rating of 
10 percent.  The veteran contends that his left ankle has 
become worse and in increased evaluation is warranted.  

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
In the June 2001 VA podiatry examination, dorsiflexion was 7-
8 degrees and plantar flexion was 35-40 degrees.  At the 
March 2002 VA orthopedic examination, dorsiflexion was 
reported to be 10 degrees and plantar flexion was 40 degrees. 

The March 2002 examination results disclose that the veteran 
has lost approximately half of his range of dorsiflexion in 
the left ankle, and approximately one-fifth of the expected 
range of plantar flexion.  Under the criteria found at 38 
C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent evaluation 
is assigned for moderate limitation of motion of the ankle, 
and a 20 percent evaluation is warranted for marked 
limitation of motion.  After considering these reported 
ranges of motion with consideration given to what is 
considered normal range of motion, the Board believes that 
the demonstrated limitation of motion is no more than 
moderate in degree.  As such, the current 10 percent rating 
is appropriate.

Although the veteran has reported pain associated with his 
left ankle, there must be a finding of functional loss due to 
the pain which, in turn, must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.   The examining physician for the March 2002 VA 
orthopedic examination noted no swelling, atrophy or 
instability of the left ankle.  He observed the veteran 
standing on his heels and toes without support and walking 
comfortably without support, with a normal gait and without a 
limp.  The Board therefore finds that there is no persuasive 
of additional functional loss due to pain, weakness, fatigue 
and/or incoordination so as to more nearly approximate the 
criteria for the next higher rating of 20 percent.  On 
examination, there was no evidence of impairment of function 
of the left ankle.  Moreover, the examining physician 
specifically found that the subtalar joint degenerative 
disease of the feet was not related by the injury to the left 
ankle.

In view of the detailed, consistent, examination reports by 
the medical providers, reflecting essentially moderate 
impairment of the left ankle, there is no reasonable doubt to 
be resolved regarding the degree of disability.  The 
disability picture does not more nearly approximate the 
criteria required for a higher (20 percent) rating and the 
lower (10 percent) rating has been appropriately assigned.  
38 C.F.R. § 4.7.


ORDER

Entitlement to an increased rating for post-traumatic 
arthritis of the left ankle, currently rated at 10 percent, 
is not warranted.  To this extent, the appeal is denied. 


REMAND

The appeal also involves the veteran's claims that he suffers 
from current low back disability, left knee disability and 
right knee disability and that these disorders are secondary 
to his service-connected left ankle disability.  See 
generally 38 C.F.R. § 3.310.  

The record does not include any medical evidence that the 
veteran either has, or does not have, the claimed disorders.  
Because the veteran is advancing his service connection 
claims on a secondary service connection basis under 38 
C.F.R. § 3.310, it appears to the Board that medical evidence 
is necessary with regard to the diagnoses and etiology of the 
claimed disorders.  Without such evidence, the Board is 
unable to conclude that the information and evidence of 
record contains sufficient competent medical evidence to 
decide these particular claims.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
appropriate low back and knee 
examinations.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner(s) in connection 
with the examinations.  Any medically 
indicated special tests, such as x-rays, 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should offer 
clear opinions as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
low back disorder, right knee disorder 
and/or left knee disorder is proximately 
due to or has been aggravated by the 
veteran's service-connected left ankle 
disability.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted under 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



